Citation Nr: 0909398	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-32 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
a left shoulder disability.

3.  Entitlement to a compensable evaluation for an aortic 
aneurysm.

4.  Entitlement to a compensable evaluation for the residuals 
of a hemorrhage associated with arterial venous malformation 
in the superior vermis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Army for over 25 years, concluding in 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 Rating Decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
granted service connection for a left knee disability, a left 
shoulder disability, an abdominal aortic aneurysm, and atrial 
venous malformation in the superior vermis.  The shoulder and 
knee disabilities were assigned 10 percent evaluations, while 
the aneurysm and atrial venous malformation were assigned 
noncompensable evaluations.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

These claims must be remanded in order to obtain current 
treatment records and new VA examinations for each of the 
service-connected disabilities on appeal, as they cannot be 
adjudicated based on the record as it stands.  The Veteran 
has not had VA examinations of his service-connected 
conditions since May 2004, a period of nearly five years.  

Private records have been submitted, but the most recent of 
these is from October 2005.  The most recent private records, 
including MRIs of the left knee and left shoulder, have not 
been considered by the RO, and a waiver of RO consideration 
has not been submitted by the Veteran.  Even if a waiver had 
been submitted, however, the records are not current enough 
for to accurately determine the level of severity of the 
Veteran's present disability.  Further, the MRI results 
reflect the 2005 state of the muscle and tendon tears in the 
shoulder, and meniscus and ligament tears in the knee; a 
current examination is necessary to determine the current 
level of severity of disability of the knee and shoulder.

A May 2005 ultrasound of the Veteran's abdominal aortic 
aneurysm, and a June 2005 doctor's report, indicated the 
aneurysm was increasing in size.  VA must provide a current 
examination to determine the current size of the aneurysm for 
appropriate evaluation.

There is evidence of some residuals of the Veteran's brain 
hemorrhage, including postural dizziness, lightheadedness, 
and a loss of balance, as reported in the June 2005 letter 
from Dr. M.N.B.  The doctor stated that, as of 2005, the 
Veteran was only 55 years old, "and it would be the wrong 
age group for him to be developing the type of postural 
dizziness that more elderly people experience when they stand 
rapidly from the seated position or if they stand for long 
periods of time."  The Veteran must have a current 
evaluation to determine the residuals of his brain 
hemorrhage.

In addition to the problems with obtaining an examination, 
the Board also notes that while VA sent notice required by 
the Veterans Claims Assistance Act of 2000 (VCAA) to the 
Veteran in April 2005 and August 2005, this notice was 
inadequate, as it did not inform the Veteran of the need to 
show the effect that worsening has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Proper VCAA notice must be provided to the 
Veteran prior to further adjudication of the claim.

Finally, the Board notes that this Veteran's appeal has been 
dormant since September 2005, a period of three and a half 
years.  The Board hopes that his claims will be treated in a 
more expeditious manner in the future, especially in 
recognition of the 25 years of service by the Veteran in the 
Army.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
the Court's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are fully 
met.

2.  The RO should then obtain all relevant 
VA treatment records, as well as all 
private treatment records indicated by the 
Veteran.  These documents should be added 
to the Veteran's claims file.  

2.  After steps one and two have been 
accomplished, the RO should schedule VA 
examinations, by a doctor or doctors of the 
appropriate specialties, to ascertain the 
nature and severity of each of the four 
disabilities on appeal.  The Veteran's 
claims file, as well as the Veteran's 
medical chart, must be reviewed in 
conjunction with the examinations.  The 
doctors should examine the Veteran, perform 
all necessary tests, and thoroughly 
describe the nature and severity of these 
disabilities.  A full and complete 
rationale for all opinions expressed is 
required.

4.  Thereafter, the RO should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO should then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

